Citation Nr: 1704676	
Decision Date: 02/15/17    Archive Date: 02/24/17

DOCKET NO.  13-18 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1. Entitlement to service connection for a disability manifested by fatigue, to include as secondary to a service-connected disability.

2. Entitlement to service connection for asthma, to include as secondary to a service-connected disability.

3. Entitlement to service connection for sleep apnea, to include as secondary to a service-connected disability.

4. Entitlement to service connection for migraine headaches.

5. Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD), major depressive disorder, memory loss, depression, anxiety, and trouble sleeping.

6. Entitlement to an initial disability rating in excess of 10 percent for gastroesophageal reflux disease (GERD) with irritable bowel syndrome (IBS).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1999 to September 2004.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

This appeal was last before the Board in March 2016, when the Board granted service connection for dysfunctional uterine bleeding status post hysterectomy, denied initial compensable ratings for hypertension and tinea pedis, and remanded the remaining issues for further development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of service connection for asthma, sleep apnea, and migraines are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1. Considering the entire period under appeal, the Veteran has not been diagnosed as having a disability manifested by fatigue.

2. Resolving reasonable doubt in the Veteran's favor, an acquired psychiatric disability is attributable to service. 

3. The Veteran's GERD with IBS is manifested mainly by abdominal pain, epigastric distress, dysphagia, reflux, and regurgitation, but not by substernal or arm or shoulder pain, and it is not productive of considerable impairment of health.


CONCLUSIONS OF LAW

1. Service connection for a disability manifested by fatigue is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

2. Service connection for an acquired psychiatric disorder is warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306 (2016).

3. An initial disability rating in excess of 10 percent for GERD with IBS is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.114, Diagnostic Code 7399-7346 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Given the favorable action taken herein with regard to the claim of service connection for an acquired psychiatric disorder, no further discussion of the VCAA is required with respect to this claim.

The notice requirements have been met with regard to the remaining decided claims.  A March 2011 letter notified the Veteran of the information needed to substantiate and complete her claim for service connection for a disability manifested by fatigue, to include notice of the information that she was responsible for providing and of the evidence that VA would attempt to obtain.  She was also provided notice as to how VA assigns disability ratings and effective dates.  As the RO issued this notification letter prior to the adjudication of the issue, the notice was timely.

As the rating decision on appeal granted service connection for GERD with IBS and assigned a disability rating and effective date for the award, statutory notice had served its purpose, and its application was no longer required.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  In an August 2010 letter, the Veteran was provided notice on the "downstream" issues of disability ratings and effective dates, prior to the April 2012 rating decision on appeal.  38 U.S.C.A. § 7105 (West 2014); Mayfield v. Nicholson, 20 Vet. App. 537 (2006).  The Veteran has had ample opportunity to respond and supplement the record.  She has not alleged that notice in this case was less than adequate.  Goodwin v. Peake, 22 Vet. App. 128 (2008).

Regarding the duty to assist, the Veteran's service treatment records, VA treatment records, and private treatment records have been secured.  The Veteran has not identified any additional records that could be used to support these claims.

The Veteran was provided several VA examinations in connection with these claims.  The Board finds the examination reports contains adequate competent evidence to allow the Board to decide these matter, and that no further development of the evidentiary record is necessary.  As well, the Board finds that the June 2016 VA examinations substantially complied with the remand requests.  Stegall v. West, 11 Vet. App. 268 (1998).

No additional pertinent evidence has been identified by the Veteran as relevant to the issues adjudicated herein.  The Board is satisfied that evidentiary development is complete; VA's duties to notify and assist are met.  The Veteran is not prejudiced by the process in this matter.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

Service Connection

Service connection will be granted if it is shown that the Veteran has a disability resulting from an injury incurred or disease contracted in the line of duty, or for aggravation of a preexisting injury or disease in line of duty, in active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).

In order to establish service connection on a direct basis, the record must contain: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  Disabilities diagnosed after separation will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

A pre-existing injury or disease is considered to have been aggravated by active service where there is an increase in disability during such service, unless clear and unmistakable evidence shows that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.

The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) (2016).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, reasonable doubt in resolving each such issue shall be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board has reviewed all evidence in the claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  The Board will summarize the relevant evidence as appropriate and the analysis will focus on what the evidence shows, or fails to show, as to the claim.

A Disability Manifested by Fatigue

The Veteran contends she has a disability that is manifested by fatigue, and that it is related to other health conditions, specifically her gynecological condition.  See October 2016 Veteran's Statement.  Her service treatment records indicate complaints of fatigue.

In March 2016, the Board remanded the matter for an opinion regarding whether the Veteran had a disability manifested by fatigue, and if so, whether it was related to service.  On June 2016 VA examination, the examiner noted that based on review of the available medical evidence, patient interview, and physical examination, there was insufficient evidence to support a diagnosis of chronic fatigue syndrome.  The examiner noted that exclusionary criteria for chronic fatigue syndrome included any medical condition explaining fatigue, and stated the Veteran's symptoms of fatigue were more plausibly explained by body habitus.

While the Board is sympathetic to the Veteran's claim, in the absence of proof of a current disability, there can be no valid claim for service connection.  Brammer v. Derwinski, 3 Vet. App. 223 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) (service connection may not be granted unless a current disability exists).  The Veteran has not submitted any medical evidence that shows she has a diagnosed disability manifested by fatigue.  The March 2016 VA examiner specifically stated there was insufficient evidence to make such a diagnosis.  There is no competent evidence of a pathology for complaints of fatigue at any time in appellate status.  Although the Veteran is competent to discuss symptoms of fatigue, she is not competent to provide statements regarding the pathology or diagnosis of any such disability.

Here, because there is no diagnosis of a disability manifested by fatigue, service connection cannot be granted.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Accordingly, the Board finds that the preponderance of the evidence is against the claim, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

An Acquired Psychiatric Disorder

The Veteran's August 1998 Report of Medical History at enlistment indicates a suicide attempt at age thirteen.  The record, however, does not show a diagnosed psychiatric disability at the time of entrance into service.  

On October 2012 VA examination, the examiner made a diagnosis of recurrent major depressive disorder, and noted a history of childhood physical, mental, and sexual abuse.  The examiner stated there was no evidence to support the claim that the Veteran had depression during service, but "she said she did and may well have."

An August 2013 VA examination confirmed the diagnosis of recurrent major depressive disorder.

On June 2016 VA examination, the examiner made diagnoses of borderline personality disorder and recurrent major depressive disorder in partial remission.  The examiner noted it was not possible to differentiate what symptoms were attributable to each diagnosis.  The examiner stated the Veteran's symptoms and behaviors were consistent with borderline personality disorder that originated during childhood.  The examiner further noted that while there was no evidence of mental health treatment during service, there was documentation of post-service mental health treatment, including a suicide attempt.  The examiner stated she was unable to say there was clear and unmistakable evidence that a mental condition was not aggravated to a permanent degree in service.  The examiner did not indicate that a personality disorder that pre-existed service is not a disability capable of service connection.  

Considering the other portions of this opinion, however, along with the findings of the October 2012 report, the Board finds that the evidence is at least is relative equipoise as to whether the currently diagnosed depression began in service or is otherwise a disability that is diagnosed on top of the personality disorder and developed due to the circumstances of service.  The Board finds that service connection for depression is warranted.

Personality disorders are not considered "diseases or injuries" within the meaning of applicable legislation and, hence, do not constitute disabilities for VA compensation purposes.  See 38 C.F.R. §§ 3.303(c), 4.9, 4.127 (2016).  Here, however, the Veteran also has a diagnosis of major depressive disorder.  

GERD with IBS

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned specific diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).

In Fenderson v. West, 12 Vet App 119, 125-26 (1999), the U.S. Court of Appeals for Veterans Claims (Court) distinguished appeals involving a Veteran's disagreement with the initial rating assigned at the time a disability is service-connected.  Accordingly, where the question for consideration is the propriety of the initial rating assigned, as here, evaluation of the medical evidence since the effective date of the grant of service connection, and consideration of the appropriateness of "staged ratings" (i.e., assignment of different ratings for distinct periods of time, based on the facts found) is required.

The RO has rated the Veteran's GERD with IBS as 10 percent disabling under Diagnostic Code 7399-7346.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27.  When an unlisted disease, injury, or residual condition is encountered, requiring rating by analogy, the diagnostic code number is "built up" with the first two digits being selected from that part of the schedule most closely identifying the part, and the last two digits being "99" for an unlisted condition.  Id.  Here, the Veteran's disability was rated by analogy under 7346 for hiatal hernia.

Diagnostic Code 7346 provides a 60 percent evaluation for symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations production of severe impairment of health.  A 30 percent evaluation is provided for persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  A 10 percent evaluation is provided with two or more of the symptoms for the 30 percent evaluation of less severity.  38 C.F.R. § 4.114, Diagnostic Code 7346 (2016).

On February 2012 stomach and duodenal conditions examination, the examiner noted the Veteran had diagnoses of irritable bowel syndrome and gastritis without hemorrhage.  The Veteran reported taking continuous medication for her condition. The examiner noted she had recurring episodes of symptoms that were not severe four or more times per year that each lasted one to nine days.  She also had two recurring episodes of severe symptoms per year, with each lasting one to nine days.  She reported abdominal pain that occurred periodically and at least monthly, but there was no anemia, weight loss, nausea, vomiting, hematemesis, or melena.  The Veteran reported incapacitating episodes four or more times per year, with each episode lasting one to nine days.  She stated she had to be near a restroom in case her abdominal symptoms flared up.

A February 2012 esophageal conditions examination indicated a diagnosis of GERD with symptoms of persistently recurrent epigastric distress, dysphagia, reflux, and regurgitation.  The Veteran stated she had sleep disturbance caused by her symptoms four or more times per year, with each episode lasting one to nine days, and mild nausea with the same frequency and duration.  She reported mild nausea occurring approximately three times per year and lasting less than one day.  She further stated that pain affected her concentration.

On June 2016 esophageal conditions examination, a diagnosis of GERD with IBS was confirmed.  The examiner noted that a June 2013 colonoscopy found one hyperplastic polyp.  The impression was chronic abdominal pain that was not clearly epigastric, as it could be related to adhesions or musculoskeletal in nature, as it was located in the left peri-umbilical region.  The examiner noted the pain was not consistent with dyspepsia, although the Veteran did have some GERD symptoms and symptoms consistent with mild IBS.  The examiner noted the Veteran's treatment plan included taking continuous medication.  Her symptoms included persistently recurrent epigastric distress and reflux.

On review of the record, the Board finds that the disability picture presented by the Veteran's GERD with IBS does not result in a disability rating higher than 10 percent for the entire appellate period.  There is no indication that at any time during the appellate period the GERD with IBS was accompanied by substernal or arm or shoulder pain or productive of considerable impairment of health.  The Board can find no basis for a higher rating, including under different diagnostic codes.  See, e.g., Diagnostic Code 7305

In making this determination, the Board has reviewed all the evidence of record, both medical and lay evidence, regarding the level of severity of the Veteran's GERD with IBS.  The preponderance of the evidence does not show that a higher rating is warranted, nor that a staged rating is appropriate.

Accordingly, the Board finds that entitlement to an initial disability rating in excess of 10 percent for GERD with IBS is not warranted.  Gilbert, 1 Vet. App. 49; 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016).

The Board has also considered whether referral for extraschedular consideration is warranted for the Veteran's GERD with IBS under 38 C.F.R. § 3.321(b).  Thun v. Peake, 22 Vet. App. 111 (2008).  The Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  If the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology, the assigned schedular rating is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Thun v. Peake, 22 Vet. App. 111 (2008).  

If the Board finds that the schedular rating does not contemplate the Veteran's level of disability and symptomatology, then the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  If so, then the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Thun v. Peake, 22 Vet. App. 111 (2008).  Comparing the Veteran's symptomatology to the applicable criteria, the Board finds that the degree of disability shown is encompassed by the rating schedule.  The Veteran's GERD with IBS is manifested by non-severe symptoms, including abdominal pain, epigastric distress, dysphagia, reflux, and regurgitation.  The symptomatology and effects on daily living is contemplated by the rating criteria and does not present an exceptional disability picture.  Therefore, the schedular criteria are not inadequate, and referral for extraschedular consideration of the rating for GERD with IBS is not warranted.  38 C.F.R. § 3.321(b) (2016); Thun v. Peake, 22 Vet. App. 111 (2008).


ORDER

Service connection for a disability manifested by fatigue is denied.

Service connection for an acquired psychiatric disorder is granted.

An initial disability rating in excess of 10 percent for GERD with IBS is denied.


REMAND

The Board regrets further delay, but finds that additional development is necessary before a decision may be rendered regarding the remaining issues on appeal.

The Veteran underwent new VA examinations in June 2016 pursuant to a Board remand.  After review of the examination reports, the Board finds that additional VA examinations should be obtained.  During the examinations, the examiner failed to provide an opinion regarding whether asthma was proximately caused or aggravated by NSAIDs used to treat service-connected disabilities, and whether sleep apnea was proximately caused or aggravated by GERD with IBS.  Therefore, the Board finds that the asthma and sleep apnea examinations provided are inadequate because they are incomplete.  See 38 C.F.R. § 3.310; see also Stegall v. West, 11 Vet. App. 268 (1998) (regarding legal necessity of compliance with previous Board directives).  As well, while the examiner stated that migraine headaches have a well-documented genetic and hereditary etiology, he failed to provide an opinion with rationale as to whether they were aggravated by the Veteran's military service.  See id.  For these reasons, the Board directs that additional opinions be provided.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The AOJ should secure for association with the record updated (to the present) records of any/all VA or private treatment the Veteran has received for the asthma, sleep apnea, and migraines on appeal; this specifically includes treatment records from the VA Northern California Health Care System.

2. After completing directive (1), the AOJ should return the claims file to the June 2016 VA examiner for an addendum opinion regarding the nature, extent and etiology of the Veteran's current asthma.  Based on the record, the examiner should provide responses to the following:

(a) Is it at least as likely as not (a 50% or higher degree of probability) that the Veteran's asthma is related to service?

(b) Is it at least as likely as not (a 50% or higher degree of probability) that the Veteran's asthma is proximately due to use of NSAIDs for service-connected disabilities?

(c) Is it at least as likely as not (a 50% or higher degree of probability) that the Veteran's asthma has been aggravated by use of NSAIDs for service-connected disabilities?  Aggravation is an increase in severity beyond the natural progress of the disorder.

Detailed reasons for all opinions should be provided.

3. After completing directive (1), the AOJ should return the claims file to the June 2016 VA examiner for an addendum opinion regarding the nature, extent and etiology of the Veteran's current sleep apnea.  Based on the record, the examiner should provide responses to the following:

(a) Is it at least as likely as not (a 50% or higher degree of probability) that the Veteran's sleep apnea is related to service?

(b) Is it at least as likely as not (a 50% or higher degree of probability) that the Veteran's sleep apnea is proximately due to her service-connected GERD with IBS?

(c) Is it at least as likely as not (a 50% or higher degree of probability) that the Veteran's sleep apnea has been aggravated by her service-connected GERD with IBS?  Aggravation is an increase in severity beyond the natural progress of the disorder.

Detailed reasons for all opinions should be provided.

4. After completing directive (1), the AOJ should return the claims file to the June 2016 VA examiner for an addendum opinion regarding the nature, extent and etiology of the Veteran's current migraine headaches.  Based on the record, the examiner should provide a response to the following:

Is it at least as likely as not (a 50% or higher degree of probability) that the Veteran's migraine headaches are related to service?  It is requested that the rationale for this opinion include some discussion of the Veteran's lay statements.

Detailed reasons for all opinions should be provided.

5. The AOJ should then review the obtained VA examination report to ensure that the opinions contained therein are responsive to the questions posed.

6. The AOJ should then review the record and readjudicate the claims for service connection for asthma, sleep apnea, and migraine headaches, performing all additional development deemed necessary.  If any of the issues remains denied, issue an appropriate supplemental statement of the case and afford the Veteran the opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


